PER CURIAM.
We affirm appellant’s convictions and his sentences in all respects. In addition, we note that appellant has raised the question of whether this case should be remanded so that the trial court may rule on his earlier filed motion for new trial. No remand is necessary here because by filing a timely notice of appeal, appellant effectively abandoned his motion for new trial. State ex rel. Faircloth v. The District Court of Ap*399peal, Third District, 187 So.2d 890 (Fla. 1966); Perez v. City of Tampa, 181 So.2d 571 (Fla. 2d DCA 1966).
AFFIRMED.
GRIMES, A.C.J., and DANAHY and CAMPBELL, JJ., concur.